PER CURIAM.
We affirm the trial court’s order, which read, in part as follows:
1. The application for temporary relief is granted. The parties shall abide by the provisions of this Order pending the entry of a Final Judgment in this proceeding.
2. The parental responsibility for the minor child, ERICA BARBARA DITT-MANN, shall be shared by both parties. The child’s primary physical residence shall be provided by the Plaintiff, DOUGLAS W. DITTMANN. The Defendant shall have frequent and continuing contact with the child.
3.Neither party may remove nor aid, encourage nor initiate the removal of the child beyond the boundaries of Florida without first obtaining the written permission of the other party or the Court as controlled by the provisions of Section 787.04 of the Florida Statutes.
The trial court was exercising its discretion in this matter. The transcript reflects the small child had been living with the alleged putative father for two years when the mother took the child from one of the licensed child care individuals with whom the child had regularly spent part of the day. The mother has threatened to remove the child from the jurisdiction. The mother had the child for a very brief period prior to the trial court’s order.
GLICKSTEIN, GUNTHER and STONE, JJ., concur.